Citation Nr: 0203039	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  00-12 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active air service from March 1955 to March 
1959.  This matter comes to the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Boise Regional Office (RO), which 
denied service connection for bilateral hearing loss, 
residuals of a nasal fracture, and a dental disability for 
outpatient dental treatment purposes.

During his July 2000 RO hearing, the veteran indicated his 
desire to withdraw his claim of service connection for a 
dental disability; thus, that issue is no longer in appellate 
status.  By January 2001 determination, the RO granted his 
claim of service connection for residuals of a nasal 
fracture.  As the benefit sought on appeal has been granted, 
this issue is also no longer before the Board.  


FINDING OF FACT

The veteran's bilateral hearing loss is shown to be as likely 
as not related to his active service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his present hearing loss was incurred during his active air 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.1(m), 3.6, 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
the above-referenced issue.  Thus, the Board believes that 
all relevant evidence which is available has been obtained.  
The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing at the RO.  Further, the veteran and his 
representative have been notified of the evidence necessary 
to establish the benefit sought.  Consequently, the Board 
concludes that VA's statutory duty to assist the veteran has 
been satisfied.

The veteran's DD Form 214 indicates that he served as an 
aircraft engine mechanic during service.  The only service 
department record pertaining to his ears or hearing acuity 
are September 1962 audiometric testing results for re-
enlistment purposes.  The results revealed pure tone 
thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
10
0
15
15
15
LEFT
5
15
15
20
20
35

In September 1999, the veteran's certified hearing aid 
dispenser indicated that he had been seeing the veteran for 
the previous 15 years.  He reported that the veteran suffered 
from bilateral hearing loss, which was serious in the right 
ear and severe in the left.  Also furnished for the record 
were copies of private audiograms, showing the veteran's 
hearing loss since 1982.  

In October 1999, the veteran filed a claim of service 
connection for, in pertinent part, bilateral hearing loss.  
In February 2000, additional documentation from the service 
department evidences that, in October 1955, the veteran 
qualified to perform and supervise aircraft reciprocating 
engine repair and maintenance.  

At a July 2000 RO hearing, the veteran testified the he was 
diagnosed with hearing loss after service.  Apparently, he 
complained of hearing loss prior to discharge but was told 
that he was "okay."  He stated that during service, he 
repaired airplane engines on a daily basis without ear 
protection until 1958 when such protection was provided.  He 
denied trauma to the ears during service.  He stated that he 
first obtained hearing aids in the 1960s on a private basis 
and that he did not seek VA treatment until about one year 
earlier.  He testified that, following service, he worked at 
a pumice plant making blocks.  Then he started "working in 
the woods."  He testified that these were construction jobs 
that entailed the use of machinery but that his hearing was 
impaired prior to such employment.  He reported that at the 
pumice plant, he used hearing protection. 

On December 2000 VA audiologic examination, the examiner 
noted that the only audiometric results available in the 
veteran's service medical records were those recorded in 
September 1962 which revealed thresholds within normal 
limits, bilaterally, except for mild hearing loss at 6000 
Hertz in the left ear.  The examiner indicated that the 
veteran currently had profound hearing loss that was worse in 
the left ear.  There was no history of ear pathology, but the 
examiner noted that the veteran served as an aircraft 
mechanic in service.  The audiogram revealed pure tone 
thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
70
90
90
95
105+
95
LEFT
100
105+
105+
105+
105
105

Speech recognition scores were 44 percent correct in the 
right ear and zero percent correct in the left ear.  
According to the audiometric test results, the veteran had 
severe to profound sensorineural hearing loss in the right 
ear and profound sensorineural hearing loss in the left ear.  
The diagnosis was bilateral sensorineural hearing loss, 
severe to profound in the right ear and profound in the left 
ear.  The examiner indicated that service medical records 
were reviewed and that there was nothing in those records to 
suggest that the onset of hearing loss was during service.  
In support of this conclusion, the examiner pointed out that 
on September 1962 re-enlistment examination report, 
audiometric results were within normal limits with the 
exception of mild loss at 6000 Hertz in the left ear.  Based 
on such facts, the examiner concluded that the veteran's 
hearing loss did not originate in service.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology in order 
for a veteran to be entitled to compensation).

Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz); the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired 
hearing constitutes a disability for the purposes of service 
connection by VA when the auditory threshold levels in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2001).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990); see also Ortiz v. Principi; No. 01-7006 
(Fed. Cir. Dec. 17, 2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision too close to call).  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).

In order for service connection to be granted, there must be 
a clear showing of present disability.  See 38 C.F.R. 
§ 3.303; Gilpin, supra.  Hearing loss constitutes a 
disability for the purposes of service connection when the 
auditory threshold levels in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  On the veteran's latest audiologic examination, he 
fit the applicable criteria, bilaterally.  Id; see also 
Hensley, supra.  Thus, he has a present disability with 
respect to bilateral hearing loss.  38 C.F.R. § 3.303.  

In addition to a present disability, to establish service 
connection, a veteran's present disability must be causally 
linked to service.  Id.  At his hearing, he testified that he 
was exposed to aircraft engine noise from enlistment in March 
1955 until 1958 when hearing protection was provided.  He 
stated that he was an aircraft mechanic, a statement 
consistent with information contained in the current record.  
On December 2000 VA audiologic examination, although highly 
significant hearing loss was diagnosed, the examiner opined 
that the veteran's hearing loss was unrelated to service.

In rendering its decision, the Board notes that the veteran 
is entitled to the benefit of the doubt, and that when the 
evidence is in relative equipoise, he must prevail.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  On 
the one hand, the VA examiner opined that the veteran's 
bilateral hearing loss did not originate in service.  On the 
other, the veteran is shown to have repaired very noisy 
reciprocating airplane engines in service for several years 
without the benefit of ear protection.  He was discharged 
from service in March 1959 and testified that he sought 
hearing aids in the 1960s.  Moreover, on September 1962 re-
enlistment examination, he was found to have high frequency 
hearing loss in the left ear.  Thus, despite the VA 
examiner's December 2000 opinion, service connection for 
bilateral hearing loss should be granted.  For years during 
service he was exposed to aircraft reciprocating engine noise 
daily.  He complained of hearing loss in service, he was 
found to have some hearing loss not long after discharge, and 
he obtained hearing aids around that same time.  The 
foregoing indicates to the undersigned that the evidence in 
this matter is at least in relative equipoise, and the 
veteran must prevail.  See Id.  Thus, service connection for 
bilateral hearing loss must be granted.  38 C.F.R. § 3.303.  

The Board recognizes that the first available audiology 
report showing bilateral hearing loss came years after 
service.  Yet, the Board also observes that this veteran 
clearly faced considerable aircraft engine noise exposure 
while performing his mechanic duties in service.  Moreover, 
his post-service industrial work is significant for his 
efforts to avoid job-related noise exposure.  Again, the 
veteran is entitled to the benefit of the doubt under 
38 U.S.C.A. § 5107.  Thus, it is the Board's view in this 
case that several years of daily aircraft reciprocating 
engine noise exposure without the benefit of ear protection 
manifestly tips the scale in the veteran's favor.


ORDER

Service connection for bilateral hearing loss is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

